Title: From Benjamin Franklin to Wheeler Coit, 11 October 1779
From: Franklin, Benjamin
To: Coit, Wheeler


SirPassy, Oct. 11. 1779.
I received yours dated april 15. directed to the Commissioners and enclosing two Bils of Exchange N. 161 for 60. and N. 494 for 36 Dollars, being both Third Bills. The last viz, that for 36. Dollars will be paid but it ought to be endors’d Elisabeth Brown. The other for 60. Dollars has been paid; those mentioned in your Postcript as Sent by Messrs. Sterry and Murry I can Say nothing to, as you have not given their Numbers and Particular Values but only a general Amount of 540 Dollars. Please to inform me what is to be done with your 36. Dollars. I am, Sir, Your most obedient and most humble servt.

M. Wheeler Coit Mercht. Boston

